DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910315883.8, filed on 19 April 2019.

Claim Objections
Claim 3 objected to because of the following informalities: The claimed directs to “comprising comprise means” which is a grammatically incorrect wording. This grammatical error discloses comprise as two different tenses and requires correction. Although it is clear what the intention of the wording is supposed to indicate, it none the less requires correction for the grammatical error. For the purposes of examination, “comprising comprise means” will be interpreted as “comprising 
Claim 8 objected to because of the following informalities: Claim 8 directs to a dependent method within the independent system claim 1. Although not entirely erroneous, it makes for a dependent claim language that is not consistent with what is being claimed within the independent claim which the dependent claim method depends on, i.e., claim 8 is a method of use claim of system claim 1. For the purposes of examination, claim 8 reciting “A method of use of the environmental monitoring system of claim 1 to provide an indication of whether a surface in a building needs vacuum cleaning.” will be interpreted as “An environmental monitoring system as claimed in claim 1, displaying an indication of whether a surface in a building needs vacuum cleaning.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that includes the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for transmitting a wireless signal”, “means for determining”, and “means for detecting the level dust and other airborne particulate matter”
Review of the specification indicates: 
“means for transmitting a wireless signal”, ¶10 indicates sensors connected to a “local area network” or “a remote data network”.
“means for determining”, ¶14 indicates “Determining means” is based on sources such as “motion detector”, “temperature and/or humidity detector”, “environment or air quality detector”, “volatile organic compounds (VOC) detector”, “gas detector”, “noise detector”, “weather sensor”, “clock”, or “pollen sensor”. 
“means for detecting the level dust and other airborne particulate matter”, ¶14 directs to a “environment or air quality detector” which can “detect the level of PM 2.5 and/or PM 10 particulate pollution in the atmosphere” and a “gas detector, for example for detecting levels of carbon dioxide, nitrogen dioxide and/or ozone”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10-11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, method claim 10 is dependent on itself, and method claim 11 depends on method claim 10, rendering it uncertain as to what independent method claim method claims 10 and method claim 11 depend on. For the purposes of examination, method claim 10 will be interpreted as being dependent on claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-12 rejected under 35 U.S.C. 102(a)(1) as being taught by HUMMEL; Christian (US 20180021942 A1)
Regarding claim 1, Hummel teaches, 
An environmental monitoring system (¶174, “control unit 110” that receives environmental information “from the sensor network”) comprising a sensor for detecting dust and other airborne particulate matter (¶174, 144, and Fig. 11, sensors 400a-400d such that “pollution level detecting unit 1844 may be an air sensor sensing dust or a specific material in the air regarding at least a portion of the cleaning area”) in a building (¶174, “the cleaning area”) and means for transmitting a wireless signal (¶174, “pollution level detecting unit 400d” connected to sensor network such where “the control unit 110 receives from the sensor network” such as environment information) to a remote appliance (¶88 and Fig. 6, “control unit 110”  through the first communication unit 161 “may operate according to the received control signal” of the “robot cleaner 100” as depicted in Fig. 6) indicative that a surface in the building needs vacuum cleaning in accordance with the level of particulate matter detected by the sensor. (¶144-146, 150, and 174, “control unit 110 may detect a pollution level of air” through the “pollution level detecting unit 1844 regarding at least a portion of the cleaning area” such that control unit 110 performs “cleaning the cleaning area” on the basis of “the environment information detected by the environment information detecting unit 184” such as “air pollution level”) 

Regarding claim 2, Hummel teaches the limitation of claim 1,
	Hummel teaches additionally, 
a plurality of sensors arranged in different areas of the building, (¶128 and Fig. 8d, “environment information detecting unit 184, which is a means for obtaining environment information regarding at least a portion of a cleaning area” where “cleaning area may include unit cleaning areas R1 to R6” ) said means being arranged to transmit a wireless signal  (¶174, “pollution level detecting unit 400d” connected to sensor network such where “the control unit 110 receives from the sensor network” such as environment information) to the remote appliance (¶88 and Fig. 6, “control unit 110”  through the first communication unit 161 “may operate according to the received control signal” of the “robot cleaner 100” as depicted in Fig. 6) indicative of which area of the building has a surface that needs cleaning. (¶144-146, 150, and 174, “control unit 110 may detect a pollution level of air” through the “pollution level detecting unit 1844 regarding at least a portion of the cleaning area” such that control unit 110 performs “cleaning the cleaning area” on the basis of “the environment information detected by the environment information detecting unit 184” such as “air pollution level”)

Regarding claim 3, Hummel teaches the limitation of claim 1,
	Hummel teaches additionally, 
means for determining (¶150, “control unit 110”) whether a surface in the building needs cleaning based on data output from the sensor, (¶150, “control unit 110 may determine whether the detected environment information is outside of a preset range” on the basis of “environment information detected by the environment information detecting unit 184”) the determining means being be provided in a processing device (¶150, “control unit 110”) connected to a network with which the sensor is connected. (¶174, “environment information that the control unit 110 receives from the sensor network”)

Regarding claim 5, Hummel teaches the limitation of claim 3,
	Hummel teaches additionally,
determining means further determines whether the surface in the building needs cleaning based on data output from a temperature and/or humidity detector. (¶134,150,174, and Fig. 11 “environment information detecting unit 184” including “at least one of a temperature detecting unit 1841 for detecting a temperature, a humidity detecting unit 1842 for detecting humidity” such that control unit 110 performs “cleaning the cleaning area” on the basis of “the environment information detected by the environment information detecting unit 184” such as from “temperature detecting unit 400a, the humidity detecting unit 400b” depicted in Fig. 11) 

Regarding claim 6, Hummel teaches the limitation of claim 3,
	Hummel teaches additionally, 
determining means further determines whether the surface in the building needs cleaning based on data output from an air quality detector. (¶144-146, 150, and 174, “control unit 110 may detect a pollution level of air” through the “pollution level detecting unit 1844 regarding at least a portion of the cleaning area” such that control unit 110 performs “cleaning the cleaning area” on the basis of “the environment information detected by the environment information detecting unit 184” such as “air pollution level”)

Regarding claim 7, Hummel teaches the limitation of claim 3, 
	Hummel teaches additionally, 
determining means further determines whether the surface in the building needs cleaning based on data output from a gas detector. (¶142,174, Fig. 6 and 11, “pollution level detecting unit 1844 may include a gas sensor sensing a material of a specific component such as a CO2 sensor sensing carbon dioxide or an S sensor sensing a sulfur component” such that environment information detecting unit 184 is similar to the “pollution level detecting unit 400d” as depicted in Fig. 11)

Regarding claim 8, Hummel teaches the limitation of claim 1,
	Hummel teaches additionally, 
an indication of whether a surface in a building needs vacuum cleaning. (¶144 and 147, “control unit 110 may output an air pollution level distribution of at least a portion of the cleaning area on the cleaning map to the screen through the output unit 150” such that control unit 110 may generate a control command on the basis of “environment information obtained”)

Regarding claim 9, it is the method claim of system claim 1. Refer to rejection of claim 1 to teach the rejection of claim 9. 

Regarding claim 10, Hummel teaches the limitation of claim 9,
	Hummel teaches additionally, 
activating a robotic vacuum cleaner (¶146, “robot cleaner 100” performing a function such as “cleaning the cleaning area”) to clean a floor surface in the building according to the level of particulate matter detected by the sensor. (¶144-146, 150, and 174, “control unit 110 may detect a pollution level of air” through the “pollution level detecting unit 1844 regarding at least a portion of the cleaning area” such that control unit 110 performs “cleaning the cleaning area” on the basis of “the environment information detected by the environment information detecting unit 184” such as “air pollution level”)

Regarding claim 11, Hummel teaches the limitation of claim 10,
	Hummel teaches additionally, 
a visual indication to a user (¶144 and Fig. 8d,  “output on the cleaning map” air pollution level distribution to “cleaning map to the screen through the output unit 150”) that the level of particulate matter detected by a sensor (¶144, “control unit 110 may output an air pollution level distribution of at least a portion of the cleaning area on the cleaning map to the screen through the output unit 150”) is indicative that a surface in the building needs vacuum cleaning. (¶144 and 150, “information indicating that an air floating particle material has been sensed in a portion of the area R1” such that “control unit 110 generates a control command regarding the different device on the basis of the environment information detected”) 

Regarding claim 12, Hummel teaches the limitation of claim 1,
	Hummel teaches additionally, 
sensor comprising means for detecting the level dust and other airborne particulate matter in the building (¶141,174, Fig. 6 and 11, “pollution level detecting unit 1844 may be an air sensor sensing dust or a specific material in the air regarding at least a portion of the cleaning area” such that environment information detecting unit 184 is similar to the “pollution level detecting unit 400d” as depicted in Fig. 11)) and for transmitting a data signal to a remote appliance in accordance with the level particulate matter detected. (¶144-146, 150, and 174, “control unit 110 may detect a pollution level of air” through the “pollution level detecting unit 1844 regarding at least a portion of the cleaning area” such that control unit 110 performs “cleaning the cleaning area” on the basis of “the environment information detected by the environment information detecting unit 184” such as “air pollution level”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 rejected under 35 U.S.C. 103 as being unpatentable over HUMMEL; Christian (US 20180021942 A1) in view of Duffley; Samuel et al. (US 20140207280 A1)
Regarding claim 4, Hummel teaches the limitation of claim 3,
	But does not explicitly teach the limitations of claim 4,
	However, Duffley teaches additionally, 
determining means further determines whether the surface in the building needs cleaning based on data output from a motion or occupancy detector in the building. (¶49, “one or more of the networked stationary sensors 120, 122, 124 to control or enhance operation of the mobile robot 200” such that “sensors 120, 122, 124, are occupancy sensors (e.g., passive IR motion detectors)” such that when “sensors 122 detect a person P in a given zone A-C, the system 100 will cause the robot 200 to alter its operation to adapt to the occupancy”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the robot cleaner with the environment management of Duffley which monitors the location of occupants in the zones. This helps the robotic system avoid occupants and control operations to not be disturbing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483